    AO245B                 (Rev. 11/16) Judgment in a Criminal Case
                           Sheet 1
    reg iste C lin tJN C
      AO2 4 5 B             Ju d g m en tin a C rim in al   C ase




                                                                               UNITED STATES DISTRICT COURT
                                                                                                   District of Alaska
                           UNITED STATES OF AMERICA                                                              JUDGMENT IN A CRIMINAL CASE
                                      v.                                                                         (For Supervised Release)
                                                                      CLINT REGISTE                              Case Number:              3:18-CR-00140-01-TMB
                                                                                                                 USM Number:               20508-006
                                                                                                                 T. Burke Wonnell
                                                                                                                 Defendant’s Attorney
    THE DEFENDANT:
    ☒ pleaded guilty to count(s) 1s of the First Superseding Information
      ☐ pleaded nolo contendere to count(s)
        which was accepted by the court.
      ☐ was found guilty on count(s)
        after a plea of not guilty.
    The defendant is adjudicated guilty of these offenses:
    Title & Section                                                            Nature of Offense                                                       Offense Ended   Count
    18 U.S.C. § 922(g)(1) and                                                  Felon in Possession of Firearms                                            7/20/2018     1s
    924(a)(2)

    18 U.S.C. § 924(d) and                                                     Criminal Forfeiture Allegation                                               N/A         N/A
    28 U.S.C. § 2461(c)




    The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
    the Sentencing Reform Act of 1984.
    ☐ The defendant has been found not guilty on count(s)
    ☒ Count(s) Count 1 of the Indictment
                                                                    ☒ is   ☐    are dismissed on the motion of the United States.
    It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
    restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.
                                                                                                                 2/11/2020
                                                                                                                 Date of Imposition of Judgment

                                                                                                                 s/ Timothy M. Burgess
                                                                                                                 Signature of Judge

                                                                                                                 Timothy M. Burgess, Chief United States District Judge
                                                                                                                 Name and Title of Judge

                                                                                                                 4/8/2020
      S h et 1
                                                                                                                 Date




.
                                         Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 1 of 7
AO245B                                   (Rev. 11/16) Judgment in a Criminal Case
                                         Sheet 2 — Imprisonment
                                                                                                                                    Judgment — Page 2 of 7
DEFENDANT:                                             CLINT REGISTE
CASE NUMBER:                                           3:18-CR-00140-01-TMB

S h et 2 —   Im p riso n m en t
                                                                                      IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
120 MONTHS




☒ The court makes the following recommendations to the Bureau of Prisons:
                                  The Court recommended the defendant participate in the Residential Drug Abuse Program (RDAP).


☒ The defendant is remanded to the custody of the United States Marshal.

☐ The defendant shall surrender to the United States Marshal for this district:
                                  ☐ at                             ☐ a.m. ☐ p.m. on                                                     .
                                  ☐ as notified by the United States Marshal.

☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                                  ☐ before 2 p.m. on                                               .
                                  ☐ as notified by the United States Marshal.
                                  ☐ as notified by the Probation or Pretrial Services Office.

                                                                                             RETURN
I have executed this judgment as follows:




Defendant delivered on                                                                                    to
at                                                                         , with a certified copy of this judgment.



                                                                                                                  UNITED STATES MARSHAL

                                                                                              By
                                                                                                               DEPUTY UNITED STATES MARSHAL




                                           Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 2 of 7
AO245B                                      (Rev. 11/16) Judgment in a Criminal Case
                                            Sheet 3 — Supervised Release
                                                                                                                                                Judgment — Page 3 of 7
DEFENDANT:                                                CLINT REGISTE
CASE NUMBER:                                              3:18-CR-00140-01-TMB

S h et 3 —   S u p erv ised R elas
                                                                                       SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of :

    3 YEARS


                                                                                  MANDATORY CONDITIONS

 1.                                  You must not commit another federal, state or local crime.
 2.                                  You must not unlawfully possess a controlled substance.
 3.                                  You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of
                                     release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                                          ☐ The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of
                                               future substance abuse. (check if applicable)
 4.                                  ☐    You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                                          restitution. (check if applicable)
 5.                                  ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.                                  ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
                                          as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
                                          where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.                                  ☐ You must participate in an approved program for domestic violence. (check if applicable)


You must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached pages.




                                              Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 3 of 7
 AO245B                                       (Rev. 11/16) Judgment in a Criminal Case
                                              Sheet 3A — Supervised Release
                                                                                                                                            Judgment — Page 4 of 7
 DEFENDANT:                                                 CLINT REGISTE
 CASE NUMBER:                                               3:18-CR-00140-01-TMB

 S h et 3 A —S u p erv ised   R elas
                                                                      STANDARD CONDITIONS OF SUPERVISION
 As part of your supervised release, you must comply with the following standard conditions of supervision. These
 conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
 the minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements
 in your conduct and condition.
   1.                                  You must report to the probation office in the federal judicial district where you are authorized to reside within 72
                                       hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
                                       office or within a different time frame.
   2.                                  After initially reporting to the probation office, you will receive instructions from the court or the probation officer
                                       about how and when you must report to the probation officer, and you must report to the probation officer as
                                       instructed.
   3.                                  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
                                       permission from the court or the probation officer.
   4.                                  You must answer truthfully the questions asked by your probation officer.
   5.                                  You must live at a place approved by the probation officer. If you plan to change where you live or anything about
                                       your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
                                       before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you
                                       must notify the probation officer within 72 hours of becoming aware of a change or expected change.
   6.                                  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
                                       probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
                                       view.
   7.                                  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
                                       excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
                                       unless the probation officer excuses you from doing so. If you plan to change where you work or anything about your
                                       work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days before
                                       the change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
                                       circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
                                       change.
   8.                                  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
                                       has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
                                       the permission of the probation officer.
 9.                                    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.                                    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
                                       anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
                                       person such as nunchakus or tasers).
11.                                    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
                                       informant without first getting the permission of the court.
12.                                    If the probation officer determines that you pose a risk to another person (including an organization), the probation
                                       officer may require you to notify the person about the risk and you must comply with that instruction. The probation
                                       officer may contact the person and confirm that you have notified the person about the risk.
13.                                    You must follow the instructions of the probation officer related to the conditions of supervision.




                                                Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 4 of 7
AO245B                                (Rev. 11/16) Judgment in a Criminal Case
                                      Sheet 3D — Supervised Release
                                                                                                                                     Judgment — Page 5 of 7
DEFENDANT:                                          CLINT REGISTE
CASE NUMBER:                                        3:18-CR-00140-01-TMB
                                                                SPECIAL CONDITIONS OF SUPERVISION
S h et 3 D —S u p erv ised   R elas




                                      1. The defendant shall participate in vocational, educational, and/or cognitive skills programs as directed by
                                         the probation officer, which programs may include job readiness training, skills development training, and
                                         cognitive skills development training. At the direction of the probation officer, the defendant may be required
                                         to pay for all or a portion of any such program.

                                      2. The defendant shall, at the discretion of the probation officer, reside in a residential reentry center or
                                         transitional housing for a term of up to 180 days. The defendant shall comply with all the rules and
                                         regulations of the residential reentry center or transitional housing program.

                                      3. The defendant shall submit to a warrantless search of person, residence, vehicle, personal effects, place of
                                         employment, and other property by a Federal probation or pretrial services officer or other law enforcement
                                         officer, based upon reasonable suspicion of contraband or a violation of a condition of supervision. Failure
                                         to submit to a search may be grounds for revocation of supervision.

                                      4. In addition to submitting to drug testing in accordance with the Violent Crime Control and Law Enforcement
                                         Act of 1994, at the direction of the probation officer the defendant shall obtain a substance abuse assessment
                                         and participate in any recommended treatment. The treatment program must be approved by the United
                                         States Probation Office and the program must include testing to determine whether the defendant has
                                         reverted to the use of drugs or alcohol. At the direction of the probation officer, the defendant may be
                                         required to pay for all or a portion of any treatment program. In addition to urinalysis testing that may be a
                                         part of a formal drug treatment program, the defendant shall submit up to 12 urinalysis tests per month.


                                                                                 ////////////////////////////////////

U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at www.uscourts.gov.
Defendant’s Signature                                                                                                   Date




                                        Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 5 of 7
AO245B                                                       (Rev. 11/16) Judgment in a Criminal Case
                                                             Sheet 5 — Criminal Monetary Penalties
                                                                                                                                                                                                               Judgment — Page 6 of 7
DEFENDANT:                                                                 CLINT REGISTE
CASE NUMBER:                                                               3:18-CR-00140-01-TMB
                                                                                            CRIMINAL MONETARY PENALTIES
S h et 5 —   C rim in al M o n etary   P en alties
                                                     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
                                                                                                                                 S h et 5 — C rim in al M o n etary   P en alties




                                                                   Assessment                   JVTA Assessment*                                                                    Fine                Restitution
TOTALS                                                         $ 100.00                     $                                                                         $                             $

☐                                                     The determination of restitution is deferred until                                             An Amended Judgment in a Criminal Case (AO 245C)
                                                      will be entered after such determination.

☐                                                     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
                                                      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
                                                      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
                                                      victims must be paid before the United States is paid.


Name of Payee                                                                                           Total Loss**                                      Restitution Ordered                            Priority or Percentage




TOTALS                                                                                                       $ 0.00                                                                        $ 0.00


☐                                                     Restitution amount ordered pursuant to plea agreement $

☐                                                     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
                                                      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
                                                      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).
☐                                                     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
                                                      ☐ the interest requirement is waived for the ☐              fine       ☐                                 restitution
                                                      ☐ the interest requirement for the ☐ fine                   ☐      restitution is modified as follows:

*                                                       Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

**                                                      Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for
                                                        offenses committed on or after September 13, 1994, but before April 23, 1996.




                                                               Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 6 of 7
AO245B                                                (Rev. 11/16) Judgment in a Criminal Case
                                                      Sheet 6 — Schedule of Payments
                                                                                                                                                                       Judgment — Page 7 of 7
DEFENDANT:                                                          CLINT REGISTE
CASE NUMBER:                                                        3:18-CR-00140-01-TMB

S h et 6 —   S ch ed u leo f P ay m en ts
                                                                                             SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A ☒                                             Lump sum payment of                 $100.00                         due immediately, balance due
                                                  ☐      not later than                                , or
                                                  ☒     In accordance with ☐ C, ☐                  D, ☐ E, or ☒       F below; or

B ☐                                             Payment to begin immediately (may be combined with ☐                  C, ☐     D, ☐ E, or ☐      F below); or

C ☐                                             Payment in equal                                 (e.g., weekly, monthly, quarterly) installments of   $                         over a
                                                period of                            (e.g., months or years), to commence                                 (e.g., 30 or 60 days) after the
                                                date of this judgment; or
                                                Payment in equal                                 (e.g., weekly, monthly, quarterly) installments of   $                         over a
D ☐
                                                period of                            (e.g., months or years), to commence                                 (e.g., 30 or 60 days) after
                                                Release from imprisonment to a term of supervision; or
                                            ☐
E                                               Payment during the term of supervised release will commence within                                        (e.g., 30 or 60 days) after release
                                                from imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F ☒ Special instructions regarding the payment of criminal monetary penalties:

                                                Any unpaid amount is to be paid during the period of incarceration at a rate of 50% of wages earned while in the custody of the
                                                Bureau of Prisons and during the period of supervision in monthly installments of not less than 10% of the defendant’s gross
                                                monthly income or $25, whichever amount is greater.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program are made to the United States District Court, District of Alaska. For restitution
payments, the Clerk of the Court is to forward money received to the party(ies) designated to receive restitution specified on the
Criminal Monetaries (Sheet 5) page.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

☐ Joint and Several
  Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
  and corresponding payee, if appropriate.



☐ The defendant shall pay the cost of prosecution.

☐ The defendant shall pay the following court cost(s):

☒ The defendant shall forfeit the defendant’s interest in the following property to the United States:
                                            The defendant shall forfeit the defendant’s interest in the property as stated in the Final Order of Forfeiture (DKT 40).


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.


                                                        Case 3:18-cr-00140-TMB-MMS Document 65 Filed 04/09/20 Page 7 of 7
